Citation Nr: 1015841	
Decision Date: 04/29/10    Archive Date: 05/06/10

DOCKET NO.  02-13 115	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an initial rating higher than 10 percent for a 
right knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1976 to May 
1986.

This matter initially came before the Board of Veterans' 
Appeals (Board) from a February 2002 rating decision of the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  In that decision, the RO granted 
service connection for a right knee disability and assigned 
an initial noncompensable disability rating, effective 
October 3, 2000.  Jurisdiction over the Veteran's claim has 
remained with the RO in Winston-Salem, North Carolina.  

In July 2003, the Board remanded this matter for further 
development.

In a July 2004 rating decision, the RO increased the initial 
disability rating for a right knee disability to 10 percent, 
effective October 3, 2000.

In December 2004 and June 2007, the Board again remanded this 
matter for further development.

In June 2009, the Board denied a higher initial rating for 
the right knee disability.  The Veteran appealed the Board's 
denial to the United States Court of Appeals for Veterans 
Claims (Court).

In February 2010, the Court vacated the Board's decision and 
remanded the case for readjudication in compliance with 
directives specified in a January 2010 Joint Motion filed by 
counsel for the Veteran and the VA Secretary.  

The issues of whether new and material evidence has been 
presented to reopen a claim for service connection for a 
lower back disability and entitlement to service connection 
for a bilateral wrist disability, a bilateral elbow 
disability, a neck disability, and a psychiatric disability 
have been raised by the record, but have not been adjudicated 
by the Agency of Original Jurisdiction (AOJ).  Therefore, the 
Board does not have jurisdiction over them, and they are 
referred to the AOJ for appropriate action.  
In October 2002, the Board granted the Veteran's motion to 
advance this appeal on its docket pursuant to 38 C.F.R. 
§ 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

A Veteran must be afforded a thorough and contemporaneous 
examination when the record does not adequately reveal the 
current state of the Veteran's disability.  Hart v. 
Mansfield, 21 Vet. App. 505, 508 (2007) (citing, inter alia, 
Green v. Derwinski, 1 Vet. App. 121, 124 (1991)).  The record 
is inadequate and the need for a contemporaneous examination 
occurs when there is evidence (including a Veteran's 
statements) of a possible increase in disability.  Hart, 21 
Vet. App. at 508 (citing, inter alia, Snuffer v. Gober, 10 
Vet. App. 400, 403 (1997)).  

The parties to the Joint Motion have agreed that statements 
submitted by the Veteran since the last VA examination report 
a worsening in the right knee disability.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  Schedule the Veteran for a VA 
examination to evaluate the severity of 
the service-connected right knee 
disability.  All indicated tests and 
studies should be conducted.

The claims folder, including this remand, 
must be sent to the examiner for review; 
consideration of such should be reflected 
in the completed examination report or in 
an addendum. 

The ranges of right knee extension and 
flexion should be reported in degrees.  
The examiner should note the point, if 
any, at which pain occurs.  The examiner 
should also provide an opinion as to 
whether there is additional limitation of 
motion due to weakened movement, excess 
fatigability, incoordination, pain, or 
flare ups.  The examiner should express 
this opinion in terms of the degree of 
additional range-of-motion loss due to 
any weakened movement, excess 
fatigability, incoordination, flare-ups, 
or pain.

The examiner should also report whether 
there is subluxation or instability, and 
if present, provide an opinion as to its 
severity.

The examiner is advised that the Veteran 
is competent to report his symptoms and 
history; and such reports must be 
considered in formulating any opinions.

2.  The AOJ should review the examination 
report to ensure that it contains the 
information requested in this remand and 
is otherwise complete.

3.  If any benefit on appeal remains 
denied, the AOJ should issue a 
supplemental statement of the case.  
Thereafter, the case should be returned 
to the Board, if in order. 

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


